Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claims 1-19, the claim limitation “a microwave module for delivering microwave energy…” , recited in claims 1-19, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “for delivering microwave energy …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “microwave” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0048, lines 11-12, Detailed Description, cited:[ "the microwave 160 includes a magnetron to provide the microwave energy”].   
Regarding claims 1-19, the claim limitation “an upper heater module having one or more heating elements …” , recited in claims 1-19, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “having one or more heating elements …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “heating” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0048, lines 17-18, Detailed Description, cited:[ " an upper heater module 132 can include one or more heating elements. For instance,  upper heating module 132 can include one or more halogen cooking lamps and/or one or more ceramic heaters”].   
Regarding claims 1-19, the claim limitation “a lower heater module having one or more heating elements …” , recited in claims 1-19, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “having one or more heating elements …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “heating” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0050, lines 4-6, Detailed Description, cited:[ " a lower heater module 134 includes at least one heating element. The heating element of lower heater module 134 can be a ceramic heater  or a halogen lamps, for example …”].   
Regarding claims 1-19, the claim limitation “a convection module having one or more heating elements …” , recited in claims 1-19, have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “having one or more heating elements …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier; the term “convection” does not provide further clarity as to the structure. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-19 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: [para. 0049, lines 1-2, Detailed Description, cited:[ " Convection module 140 includes a sheath heater 142 and a convection fan 144”].   

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8-9, 13-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al (US 2010/0193507) in view of Weber (US 8,766,151) cited by applicant.  Regarding claims 1 and 11, Zimmer discloses speedcooking oven comprising a casing (126) defining a cooking cavity (128, Figure 8); a door (108) rotatably mounted to the casing (126) at a front of the casing (Figure 1), the door (108) inherently movable between an open position which permits access to the cooking cavity (128) and a closed position which prevents access to the cooking cavity; a microwave module (150) for delivering microwave energy into the cooking cavity (128); an upper heater module (152) having one or more heating elements; a lower heater module (154) having one or more heating elements; a convection module (160) having one or more heating elements and a convection fan (172) operable to move air across the one or more heating elements of the convection module; a turntable (130) rotatably mounted in the cooking cavity (128); It is inherently to have a motor operatively coupled to the turntable (130) to rotate the turntable within the cooking cavity (Figure 8); and a controller (par. 0037-0038) communicatively coupled with the microwave module, the upper heater module, the lower heater module, the convection module, and the motor for selective control thereof, the controller configured to: receive an input indicating that the cooking appliance is to operate in a meal cook cycle (Figures 7-8); activate at least one of the microwave module, the upper heater module, the lower heater module, and the convection module of the cooking appliance during the meal cook cycle; activate the motor to rotate the turntable within the cooking cavity during the meal cook cycle (par. 0037-0039).  However, Zimmer does not disclose the turntable rotates through a plurality of positions in a sequential order during at least a portion of the meal cook cycle; and rotate the turntable, by the motor, to a predetermined one of the plurality of positions at a predetermined time.  Webber discloses a turntable (5-10) rotates through a plurality of positions in a sequential order during at least a portion of the meal cook cycle (col. 11, lines 44-58); and rotate the turntable, by the motor (col. 21, lines 22), to a predetermined one of the plurality of positions at a predetermined time (col. 11, lines 44-58).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zimmer the turntable rotates through a plurality of positions in a sequential order during at least a portion of the meal cook cycle; and rotate the turntable, by the motor, to a predetermined one of the plurality of positions at a predetermined time as taught by Webber in order to provide to operate with specific cooking patterns to cook specific food.  Regarding claims 3 and 13, Webber discloses rotating the turntable to the predetermined one of the plurality of positions at the predetermined time comprises rotating the turntable through at least one of the plurality of positions out of the sequential order (col. 11, lines 56-58).  Regarding claims 4-5 and 14-15, Webber discloses the turntable comprises a plurality of distinct spatial locations, wherein the plurality of positions includes a home position wherein a first location of the plurality of distinct spatial locations is proximate the door and a back position wherein a second location of the plurality of distinct spatial locations is proximate the door (col. 11, lines 59-67 and col. 12, lines 1-4).  Regarding claim 6, Webber discloses a motor is a stepper motor (col. 21, lines 22).  Regarding claims 8-17, Webber discloses the meal cook cycle comprises a plurality of stages and wherein the predetermined time is at an end of one of the plurality of stages of the meal cook cycle (col. 14, lines 8-32).  Regarding claims 9-18, Webber discloses plurality of positions of the turntable comprises a plurality of predetermined positions equally spaced apart along a circumferential direction (col. 11, lines 47-49).  
A Claim(s) 2, 7,12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al (US 2010/0193507) in view of Weber (US 8,766,151) cited by applicant, and further in view of Tanaka et al (US 4,337,384).  Regarding claims 2 and 12, Zimmer/Webber discloses substantially all features of the claimed invention except rotating the turntable through the plurality of positions in the sequential order during at least the portion of the meal 33501996US01/HUSA-990 cook cycle comprises rotating the turntable at a first speed, and wherein rotating the turntable to the predetermined one of the plurality of positions at the predetermined time comprises rotating the turntable at a second speed different from the first speed.  Tanaka discloses rotate the turntable through the plurality of positions in the sequential order during at least the portion of the meal 33501996US01/HUSA-990 cook cycle comprises rotating the turntable at a first speed, and wherein rotating the turntable to the predetermined one of the plurality of positions at the predetermined time comprises rotating the turntable at a second speed different from the first speed (col. 6, lines 8-21).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Zimmer/Webber rotating the turntable through the plurality of positions in the sequential order during at least the portion of the meal 33501996US01/HUSA-990 cook cycle comprises rotating the turntable at a first speed, and wherein rotating the turntable to the predetermined one of the plurality of positions at the predetermined time comprises rotating the turntable at a second speed different from the first speed as taught by Tanaka in order to provide hot air according to the kind of food to be cooked. Regarding claims 7 and 16, Tanaka discloses an upper pan (46, Figure 5) mounted above the turntable (32), wherein the turntable (32) and the upper pan (46) collectively define a plurality of distinct spatial locations, and wherein the motor is operable to rotate the turntable and the upper pan simultaneously (col. 4, lines 32-58).
Claims 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kang (US 5,463,207) discloses weight sensing apparatus of a microwave oven having a turntable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        September 19, 2022